Plaintiff in error, Augusta Earl Herren, was convicted on a charge that he did have in his possession 74 pints of nontax-paid liquor with intent to violate the prohibitory liquor law, and was sentenced to 30 days' confinement in the county jail and to pay a fine of $75 and costs.
From the judgment rendered June 8, 1940, an appeal was perfected by filing in this court on October 5, 1940, petition in error with case-made.
The Attorney General has filed a motion to dismiss the appeal herein on the grounds stated in the case of Herring v. State,71 Okla. Crim. 69, 108 P.2d 193.
A hearing was had upon said motion before the court on December 9th, at which time counsel for plaintiff in error appeared with plaintiff in error in person.
The admitted facts as shown by testimony of the plaintiff in error are the same as those in the other case. *Page 75 
For the reasons stated therein, the appeal is hereby dismissed in accordance with the uniform holding of this court that where a convicted defendant appeals and gives bond to stay the execution of the sentence during the pendency of the appeal, and violates the condition of his bond by leaving the state without leave of court and is convicted of crime in another state, pending the determination of his appeal, this court will on proper motion dismiss the appeal.
Under the rule stated and the uncontroverted facts, it is ordered that the appeal be dismissed and the case remanded to the trial court. Mandate forthwith.
BAREFOOT and JONES, JJ., concur.